Case 1:21-cv-10952-LTS Document 19 Filed 07/02/21 Page 1 of 2
          Case 1:21-cv-10952-LTS Document 19 Filed 07/02/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE


        I hereby certify that a copy of the forgoing was filed electronically on July 2, 2021, and

thereby delivered by electronic means to all registered participants as identified on the Notice of

Electronic Filing.



                                                      /s/ Kathleen Ceglarski Burns
                                                      Kathlen Ceglarski Burns




                                                 2
